IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

ROBERT MACKEY,
Petitioner, : Case No. 3:19-cv-290
- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz
CHAE HARRIS, Warden,

Lebanon Correctional Institution,

Respondent.

TRANSFER ORDER

This habeas corpus case was brought pro se’ by Petitioner Robert Mackey under 28 U.S.C.

§ 2254 to obtain release from his imprisonment as a result of his conviction in the Court of

Common Pleas of Clark County, Ohio, in that court’s Case No. 97-CR-318 (Petition, ECF No. 4,

PageID 23).

On initial review under Rule 4 of the Rules Governing Habeas Corpus Cases, Magistrate

Judge Merz noted that this was Mackey’s third habeas corpus application for relief from that

conviction (Report, ECF No. 5, PageID 36-37). Because Mackey claimed the benefit of a change

in the law, the Magistrate Judge recommended construing his Petition as a motion for relief from

the judgment in his first habeas case. /d. at PageID 37-39. Mackey objected: “Petitioner asks that

his habeas not be construed as 60 degree [sic] motion, but be held as a change of law and allow

 

' Mackey was represented by counsel in his two prior habeas corpus cases in this Court and in the Sixth Circuit.

1
the new change to affect this case and allow the benefit to affect Robert Mackey’s case as stated
by the 6" Circuit.” (ECF No. 10, PageID 44).

In a Supplemental Report after recommittal, Magistrate Judge Merz accepted Mackey’s
position that he did not intend to file a Fed.R.Civ.P. 60(b) motion. That being the case, the
Magistrate Judge recommended that the case be transferred to the Sixth Circuit as a second or
successive habeas application for that court’s decision on whether it could proceed (Supplemental
Report, ECF No. 12, PageID 48).

Petitioner has now filed what he labels as Objections, but states several times he does not
object to transfer of the case to the Sixth Circuit (ECF No. 15, PageID 51, 52). However he also
“does not wish to waive his objections pertaining to this issue,” arguing his case is characterized
by “extraordinary circumstances.” Although he concludes by asking that the writ be granted, this
Court lacks jurisdiction to grant (or deny) relief on the merits because this is a second or successive

Petition.

Accordingly, it is hereby ordered that this case be TRANSFERRED to the Sixth Circuit

for determination under 28 U.S.C. § 2244(b).

NovemberA® , 2019,

a
Walter H. Rice
United States District Judge

to
